 

Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 1 of 33

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of DALIA GENGER, trustee of the OLRY
GENGER 1993 TRUST,

Petitioner,
-against- File No. 2008-0017E

ORLY GENGER, ARIE GENGER, GLENCOVA INVESTMENT
COMPANY, TR INVESTORS, LLC, NEW TR EQUITY I, LLC, Hon. Nora S. Anderson
NEW TR EQUITY I], LLC, TRANS-RESOURCES, INC, ARNOLD
BROSER, DAVID BROSER, JOHN DOES 1-20 AND JANE
DOES 1-20,
Respondents.

 

MEMORANDUM OF LAW IN OPPOSITION
TO RESPONDENTS’ MOTIONS TO DISMISS
AND IN SUPPORT OF PETITIONER’S
CROSS-MOTION

 

Judith Bachman, Esq.

The Bachman Law Firm
Attorney for Petitioner

254 S. Main Street, Suite 306
New City, New York 10956
845-639-3210
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 2 of 33

Table of Authorities

Preliminary Statement

Table of Contents

Background Facts and Procedural History

Argument

Conclusion

Point I

Point II

Point III

Point IV

Point V

Court Delay in Issuing Citation
does not Require Dismissal of Proceeding
for Late Service or Statute of Limitations Issues

Service of a Copy of the Petition
is Not Required

Service was Proper and if it Was Not
an Extension of Time Should be Granted

There is No Duplicative Prior Action Pending
Because there are Different Parties and Different Claims

Doctrines of Res Judicata/Collateral Estoppel
Do Not Bar Turnover Proceeding

Because No Court Has Ever Ruled on

the Disposition of the Settlement Proceeds

Point VI The Claims in the Turnover Proceeding

Are Pled Sufficiently
A. Breach of Fiduciary Duty
B. Claims of Tortious Interference Are Well Pled

C. Claims of Money Had and Received are Well Pled

Point VII Petitioner’s Cross-motion for

the Appointment of a Guardian Ad Litem and a
Supplemental Citation

Point VIII Sanctions against Petitioner and/or Petitioner’s Counsel

are Unwarranted and Improper

ii

12

13

14

17

21

26

27

27

28

29
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 3 of 33

Table of Authorities

Brown v. Ingersoll, 226 N.Y.S.2d 479 (Sup. Ct. Monroe Cnty. 1962)

Burke v. Nationwide Ins. Co., 108 A.D.2d 1098, 485 N.Y.S.2d 666 (3d Dep’t 1985)

Chinatown Apartments, Inc. v. New York City Transit Authority,
100 A.D.2d 824 (3rd Dep’t 1984)

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949)
Clarke v. Greenberg, 296 N.Y. 146 , 71 N.E.2d 443 (1947)

DDJ Management LLC v. Rhone Group LLC,
78 A.D.3d 442, 911 N.Y.S.2d 7 (1st Dep’t 2010)

Gusinsky v. Bailey,

21 Mise.3d 1107(A), 873 N.Y.S.2d 234 (Table) (Sup. Ct. N.Y. Cnty. 2008),
rev’d on other grounds, 66 A.D.3d 614, 887 N.Y.S.2d 585 (1st Dep’t 2008)
Hess v. Hess, 233 N.Y. 164 (1922)

In re Bradley, 70 Hun. 104, 109 (Sup. Ct. Gen. Term 5" Dep’t 1893)

In re DeRidder’s Will, 183 A.D.657, 170 N.Y.S. 756 (1918)

In re Estate of Lange, 72 Misc. 437, 16 N.Y.S. 312 (Surr. Ct. N.Y. 1939)

In re Estate of Van Vleck, 32 Misc. 419, 66 N.Y.S. 727 (Surr. Ct. N.Y 1900)

In re Gouraud, 95 N.Y. 256, 261 (1884)

 

In re Hoerter, 15 Misc.3d 1101(A) (Sup. Ct. Nassau County 2007)

In re Nyenhuis, 225 A.D.2d 395 (1st Dep’t 1996)

In re Peter’s Will, 20 Misc. 2d 1082, 195 N.Y.S.2d 325 (Surr. Ct. 1959)

In re Phalen’s Will, 4 N.Y.S. 408 (Sup. Ct. N.Y. Gen. Term 1* Dep’t 1889)

Island Properties, LLC v. Calabretta,
Index No. 2011-33520 (Sup. Ct. Nassau Cnty. Dec. 14, 2011)

 

James ex rel. National Arts Club v. Bernhard,
34 Misc.3d 1242(A), 950 N.Y.S.2d 608 (Sup. Ct. N.Y. Cnty. 2012)

Kronish Live Weiner & Hellman LLP v. Tahair, Ltd.,
35 A.D.3d 317, 829 N.Y.S.2d 7 a* Dep’t 2006)

10

11

16
21, 23

18, 21

25

21
27

10

10
10
10
22
22
11

10

16

16

26
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 4 of 33

Luxury Autos of Huntington, Inc. v. Volkswagen Group of Am., Inc.,
49 Misc.3d 1207(A), 26 N.Y.S.3d 725 (Sup. Ct. Nassau Cnty. 2015)

Mideal Homes Corp. v. L & C Concrete Work, Inc., 90 A.D.2d 789 (2d Dep’t 1982)

Monaghan v. Ford Motor Co., 71 A.D.3d 848, 897 N.Y.S.2d 482 (2d Dep’t 2010)

Mokhiber v. Cohn, 783 F.2d 26 (2d Cir. 1986)

Ovari v. Maultasch, 17 Misc.2d 597, 182 N.Y.S.2d 871 (Sup. Ct. N.Y. 1959)

 

Pludeman v. Northern Leasing Systems, Inc.,
40 A.D.3d 366, 837 N.Y.S.2d 10 (1* Dep’t 2007),

aff'd, 10 N.Y.3d 486, 890 N.E.2d 184, 860 N.Y.S.2d 422 (2008)

Toulouse v. Chandler,

5 Misc. 3d 1005(A), 798 N.Y.S.2d 714 (Sup. Ct. Westchester Cnty. 2004)

Whitney v. Whitney, 57 N.Y.2d 731 (1982)

Rules of Procedure

CPLR 306(b)
CPLR 2103(b)
CPLR 3016(b)
CPLR 3211(a)(4)
SCPA § 301(b)
SCPA §311
SCPA §312
SCPA §315
SCPA §402
SCPA §403

SCPA § 2106

26

25

17, 21

24

16

passim
13

24

14, 16
passim
27

27

27

27

27

27
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 5 of 33

Preliminary Statement

Petitioner Dalia Genger (“Dalia” or “Petitioner”), trustee of the Orly Genger 1993 Trust
(“Orly Trust”), opposes the respondents’ respective motions to dismiss Dalia’s turnover
proceeding (“Turnover Proceeding”) because Dalia must be allowed to protect the Orly Trust
and the proceeding is timely, the citation was properly served, and the claims are well pled.

To the extent necessary, Dalia also cross-moves for (i) an extension of time to serve
process and/or permission to make substituted service (or nunc pro tunc) and to file an affidavit
of service, (ii) the appointment of a Guardian ad Litem for Orly’s infant daughter and unborn
children and the issuance of a supplemental citation, and (iii) to consolidate this turnover
proceeding with the removal proceeding also pending in this Court.

Background Facts and Procedural History

On or around December 13, 1993, Arie Genger (“Arie”) settled the Orly Trust pursuant to
a written Trust Agreement executed by Arie, as Grantor, and the two prior Trustees, Lawrence
M. Small and Sash A. Spencer (the “Trust Agreement”). Turnover Proceeding Petition (“P.”) {6,
Ex. 1.

Orly Genger (“Orly”) is the beneficiary of the Orly Trust. Id., Ex. 1. Her daughter, and
that of her attorney Eric Herschmann is also a beneficiary of the Orly Trust. Id. To complicate
matters further, Mr. Herschmann (Orly’s husband, father of her child, and her attorney), is also
representing Arie in another one of the Genger family litigations; and presumably being paid to
do so, perhaps using the settlement proceeds, discussed below.

Dalia is the trustee of the Orly Trust. Dalia and Arie set up the Orly Trust as part of their
effort to safeguard assets for their daughter and their grand-children. Specifically, pursuant to
Article ELEVENTH, Section C of the Trust Agreement, all trust funds are to be held in the name

of the Orly Trust, and no Orly Trust assets are to be used for the benefit of Orly’s creditors (the
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 6 of 33

“Trust Agreement Obligations’). P. ] 7. This is in place to protect Orly and her children against
the reach of creditors and misguided financial choices. This is at the heart of every trust,
including the Orly Trust.

In July 2010, Orly instituted a derivative action in the Supreme Court, New York Cnty.
entitled Arie Genger, et al. v. Sagi Genger, et al., Index No. 651089/2010, by which she brought
claims “on behalf of the Orly Trust as the beneficiary of the Orly Trust” (the “Orly Trust
Derivative Litigation”). P. J 9. The Complaint sought to assert claims for the Orly Trust’s
ownership in shares of stock in a company called Trans-Resources, Inc. (“TRI”). Orly later
amended her pleading to assert claims against, inter alia, the purchasers of those TRI shares,
Glenclova Investment Company, TR Investors, LLC, New TR Equity I, LLC, and New TR
Equity II, and TRI (collectively “TR”). P., Ex. 2.

As Orly declared in the second paragraph of her derivative complaint (P.2, Ex. 2), she
brought “this action on behalf of the Orly Trust as the beneficiary of the Orly Trust to protect her
interests thereunder.” (/d. at 1, emphases added.). Although Orly purported to also bring claims
in her “individual capacity,” the only harm she identified in her Complaint is to the Orly Trust.
As she described her own “NATURE OF THE CASE” in her Complaint:

In this case, Plaintiffs Arie and Orly, in her individual capacity and
on behalf of the Orly Trust, are seeking declaratory, injunctive, and
other equitable relief, as well as additional compensatory damages
in an amount yet to be determined arising from, inter alia, the loss
of Arie’s voting control of TRI and the tortious conduct of the
defendants as set forth herein, in connection with the Trump
Parties’ campaign to take over and dilute the value of plaintiffs’
interests in TRI, a company founded by Arie nearly three decades
ago, including the defendants’ wrongful, concerted efforts to strip
Arie of his ownership and control of 52.85% of the shares of TRI’s
common stock, including the Orly Trust’s interest in a portion of
this TRI stock, and to oust Arie from his management control of
TRI—all in an audacious series of breaches of contractual,
fiduciary and legal obligations giving rise to each of the causes of

action alleged in this Complaint.

NYSCEF Doc. No. 112 at 4.
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 7 of 33

It is undisputed that Orly has never had a direct interest in TRI stock. Her only interest
was an indirect one as a beneficiary of the Orly Trust, which bought TRI shares in 2004 from
TPR Investment Associates, Inc. Accordingly, her claims in her Complaint were exclusively
derivative in nature. Logically then, on January 2, 2013, in the Orly Trust Derivative Litigation,
Justice Jaffe of the Supreme Court, New York Cnty. adopted Orly’s position that she “has legal
standing to represent the Orly Trust” and “may act on behalf of the Orly Trust unless and until
the Surrogate's Court rules otherwise in an appropriate action there.” P. | 10.

Earlier on in the same Orly Trust Derivative Litigation, Orly moved to restrain Dalia
from pursuing what Orly characterized as a “duplicative” action as Trustee of the Orly Trust
before the Delaware Chancery Court, by which Dalia was seeking a declaration to obtain
ownership of the same TRI shares. P. § 11. According to Orly: “[i]n the instant action ..., I seek,
among other things, the return of those [same] TRI Shares to the Orly Trust.” Also, according to
Orly, Dalia’s “contention that the Orly Trust is not a party to this action ... is meritless. Orly is
prosecuting this action on behalf of the Orly Trust.” The Supreme Court, New York Cnty.,
agreed, restraining Dalia from pursuing the action in the Delaware Chancery Court by which the
Orly Trust had sought the TRI shares. P., Ex. 4.

In June 2013, Orly disclosed that she had “entered into a confidential settlement
agreement to resolve all issues among the stipulating parties,” (“TR Settlement”) which included
the TR respondents. P. ¢ 14. However, the settlement terms were left undisclosed. Dalia sought
production of the settlement agreement, but Orly refused to produce it, claiming the document
was too “confidential.” When it was proposed that the document be produced under “Attorney’s
Eye’s Only” limitation, Orly refused that proposal as well. Instead, Orly submitted the
Settlement Agreement to Justice Jaffe, unsolicited, for in camera inspection. Notwithstanding

Orly’s reluctance to produce the settlement agreement, it became clear, now as a In re collateral

3
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 8 of 33

estoppel, the Orly had settled both her direct claims and the derivative claims on behalf of the
Orly Trust.

First, by letter dated June 28, 2013, counsel to TR wrote to the Court on behalf of all
settling parties “including ... Orly Genger” confirming that: “A material term of the agreement
among the settling parties was the dismissal of all claims presently pending against one another,
in whatever capacity they were brought. [If the settlement stipulation was drafted so as to] have
the effect of not dismissing Orly Genger's derivative claim against [TR], contrary to the
agreement of the settling parties. Excluding such claims from the claims that are to be dismissed
is not what [TR] bargained and paid for in the settlement .. .” P. 9 15, Ex. 5. Neither Orly nor
any of the other settling parties disagreed with counsel’s statements regarding the scope of the
settlement. P. | 16. Accordingly, on July 1, 2013, Justice Jaffe signed the requested Stipulation
and Order of Discontinuance with Prejudice. P., Ex. 6.

Months later, as part of a parallel proceeding, the United States District Court directed
Orly to produce her settlement agreement with TR. P. § 17, Ex. 7. The document revealed that
Orly had settled her claims against TR both “in her individual capacity and in her capacity as
beneficiary of the Orly Genger 1993 Trust” — the latter being the very capacity by which the
Supreme Court permitted Orly to assert derivative claims. P. 4 17. According to its signatories,
the purpose of the agreement was “to resolve all issues, disputes and disagreements between
[Orly and the other Settling Parties], including but not limited to the issue of ownership of all
[TRI] shares,” most significantly those TRI shares claimed by the Orly Trust.

In exchange, TR agreed to pay $32.3 million (“Settlement Proceeds”) to the so-called
“AG Group,” consisting of Orly, her father Arie, and Arnold and David Broser (collectively, “the
Brosers”). P. ¢ 18. Upon information and belief, the Brosers are creditors of Orly personally or
her father, to whom Orly and Arie owe many millions of dollars. The payments were broken up

into: (a) an immediate payment of $17.3 million and (b) two follow-up payments of $7.5 million.
4
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 9 of 33

On May 15, 2014, U.S. District Judge Keenan held that: “Pursuant to [the TR]
[S]ettlement, Orly acknowledged that [TR] is the record and beneficial owner of the Orly Trust
Shares. ... At long last, the dispute regarding ownership of the Orly Trust Shares is over.” P.,

Ex. 8. And moreover, “Orly monetized her beneficial interest in the Orly Trust[’s] [TRI] shares
for $32.3 million ....” Id.

TR has since reaffirmed that the federal court construed the TR Settlement correctly:
[Any suggestion] that the confidential settlement agreement might only dismiss Orly’s individual
claims against [TR], but not resolve the Orly Trust’s claims against [TR] and the TPR Group .. .
is counterfactual. This Court has already held that certain of Orly’s claims in this action,
including the remaining claims, are derivative in nature, and may be maintained by Orly on
behalf of the Orly Genger 1993 Trust. ... In settling the claims among them, [TR], Trans-
Resources, Orly and Arie agreed to the dismissal of all claims presently pending against one
another. This agreement is memorialized in the Second Amended Stipulation of Discontinuance.
P. 19.

And in this Turnover Proceeding, TR has reaffirmed that the TR Settlement was as
claims “brought by Orly, both individually and as beneficiary of the Trust.” TR Brief, p. 5. And
that the TR Settlement was made “in reliance upon the prior determination of the court that Orly,
as beneficiary, was authorized to act on behalf of the Trust, that the TR Entities, Orly (both
individually and as beneficiary of the Trust), and other parties entered in the Settlement
Agreement and into the NY Dismissal with Prejudice.” TR Brief, p. 6.

Evidencing this intent to settle the Orly Trust derivative claims, in Section 6(a) of the TR
Settlement, Orly settled and released all of her claims in the TR Settlement in both her derivative
and individual capacities. (Orly releasing the Trumps “in all capacities.”) P. { 18.

In Section 8(a) thereof, Orly further agreed to “cause” the Orly Trust to do the same,

which she later did, advising the Delaware Chancery Court that she favored dismissal of Dalia’s
5
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 10 of 33

action on behalf of the Orly Trust. To that end, Orly’s attorneys issued an August 2013 directive
to Dalia that Dalia should dismiss the Orly Trust’s declaratory judgment action in Delaware
Chancery Court, which Dalia had commenced seeking a judgment that the Orly Trust is the

beneficial owner of the TRI shares. See Dalia Genger v. TR Investors, LLC, et al., C.A. No.

 

6906-CS (Del. Ch.). Orly’s attorneys advised the Delaware Chancery Court that Orly was
“acknowledg[ing] individually and in her capacity as the beneficiary of her trust that [TR] are the
record and beneficial owners of the TRI shares which had been distributed to the Orly Trust.” In
other words, by virtue of her TR Settlement, Orly had mooted the Chancery Court proceeding.
The case was dismissed. P. § 20.

And most tellingly, under Section 8(b) of her settlement agreement, Orly agreed as a
condition to any agreement by the AG Group to a replacement trustee for the Orly Trust to “use
[her] best efforts to cause [any replacement] trustee to agree in writing on behalf of
the Orly Genger 1993 Trust that it shall be a member of the AG Group for purposes of providing
the indemnity contained in Paragraph 5.” P., Ex. 7.

At a hearing before Justice Jaffe on March 25, 2015, counsel to TR confirmed that $17.3
million of the Settlement Proceeds has already been paid, but that $15 million remains to be paid,
less possible “set-offs” and subject to possible acceleration or extension of those payment dates.
P. § 22, Ex. 9, pp. 10-11.

None of the aforementioned Settlement Proceeds has been remitted to the Orly Trust, nor
will any of the proceeds be in the future, per Section 8(b) of her settlement agreement. P., Ex. 7.
Orly has testified that she has not personally received any of the Settlement Proceeds. P. { 23..
This means $17.3 million of the Settlement Proceeds has been paid to other members of the “AG
Group,” 1.e., the Brosers and Arie (the “Initial Payment”). P. ¥ 23.

This is exactly contrary to language and purposes of the Orly Trust, to protect her and her
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 11 of 33

Court to have the citation issued in this matter, including repeated phone calls, visits to the
Clerk’s office, emails, written correspondence, and affirmations. Bachman Aff. , f 7-16. The
file number of the Turnover Proceeding is 2008-0017/E.

While the Respondents knew this Petition was pending, Orly filed a petition to remove
Dalia as trustee of the Orly Trust (“Removal Action”). Orly is doing so to satisfy her father’s
creditors and as she promised in the TR Settlement to “use [her] best efforts to cause [any
replacement] trustee to agree in writing on behalf of the [Orly Trust] that it shall be a member of
the AG Group for purposes of providing the indemnity contained in Paragraph 5.” The Removal
is filed under file number 2008-0017.

After a series of delays in the Surrogate’s Court, the clerk finally issued the citation in
this Turnover Proceeding. Bachman Aff. ,§16. Immediately thereafter, Dalia’s counsel
arranged to serve the respondents in this Turnover Proceeding. Bachman Aff. ,4.17. Dalia’s
counsel did so, inter alia, by delivery of the citation to Orly’s counsel (who had appeared in the
Removal Action under the same file number) and by delivery to TR at their business address.
Bachman Aff. , § 18.

When Orly’s counsel objected to the service upon them, in an abundance of caution,
Dalia’s counsel mailed the citation to Orly at her address in Texas. Bachman Aff. ,419. That
address was one in which Orly had claimed a homestead exemption, owns a home, has a driver’s
license and votes.’ Bachman Aff. ,419. Such service was made at a time immediately before
the return date of the citation so that affidavit has not been filed with the Court. Bachman Aff. ,

q 20.

 

‘Tn an action in Federal Court, Orly has attempted to evade service claiming that she lives in
Israel notwithstanding her definitive contacts in Texas. Bachman Aff. , J 19.
8
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 12 of 33

On February 5, 2018, respondents Orly and TR, respectively, moved to dismiss the

Turnover Proceeding on the grounds, inter alia, of delay and deficiencies in service, and other

 

relief.

These motions are a smokescreen to block Dalia’s efforts to ensure that the Settlement
Proceeds go to their rightful place - - the Orly Trust.

Dalia therefore opposes these motions and, as necessary, cross-moves for (i) an extension
of time to serve process and permission to serve substituted service (or nunc pro tunc) and file
the affidavit of service, (11) the appointment of a Guardian ad Litem for Orly’s infant daughter
and the issuance of a supplemental citation for that Guardian ad litem, and (iii) to consolidate
this turnover proceeding with the Removal Proceeding with this Turnover Proceeding.

Argument
Point I

Court Delay in Issuing Citation
does not Require Dismissal of Proceeding
for Late Service or Statute of Limitations Issues

The movants argue that the Turnover Proceeding should be dismissed because of a delay
in serving the citation and a statute of limitations question.

What the movants conveniently ignore is that where, as here, the delay in serving the
citation stems from the Court’s own delay in issuing the citation, dismissal is not warranted.

That it took a significant period of time for the Clerk to issue the citation should not, and
indeed cannot, result in the dismissal of the Turnover Proceeding. “The right to bring a legal
action is never made dependent upon the will of a judicial officer.” In re DeRidder’s Will, 183
A.D.657, 658, 170 N.Y.S. 756, 766 (1918).

Indeed, how could the Petitioner’s time to serve the citation run when she did not have

the citation from the Court to serve? Obviously, this cannot be correct.
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 13 of 33

The triggering event requiring service of the citation is, and must be, the actual issuance
of the citation, and not the filing of the Petition.

“Tt is claimed that the citation must be served within [120] days after the presentation of
the petition. We do not so understand the provision. It must, however, be served within [120]
days after the citation is issued by the court.” In re Bradley, 70 Hun. 104, 109 (Sup. Ct. Gen.
Term 5" Dep’t 1893)

“[W]hen these allegations have been filed, then certainly the contest has been instituted.
It then becomes the duty of the surrogate ... to issue the citations and to appoint a time for the

hearing.” In re Gouraud, 95 N.Y. 256, 261 (1884) (petition filed timely, citation issued late but

 

court had jurisdiction and proceeding was regular).

And while the service obligation is not triggered until the citation is issued, the statute of
limitations on the claims stops when a petition is filed. Courts have consistently held that a
proceeding is “duly commenced before the expiration of three years by the filing of the petition,”
the failure to serve the citation “does not render the proceeding null.” In re Estate of Van Vleck,
32 Misc. 419, 66 N.Y.S. 727 (Surr. Ct. N.Y 1900) citing In re Bradley, 70 Hun. 104, 109 (Sup.

Ct. Gen. Term 5" Dep’t 1893). See also In re Estate of Lange, 72 Misc. 437, 16 N.Y.S. 312

 

(Surr. Ct. N.Y. 1939). See also In re Phalen’s Will, 4 N.Y.S. 408 (Sup. Ct. N.Y. Gen. Term 1*
Dep’t 1889) (“There is nothing whatever in the section [Code §§2648-9] in reference to the
necessity of the service of a citation in order to prevent the statute of limitations attaching. All
that is required is that the petition shall be presented within a year.”); Id., (“By the filing of the
petition the surrogate had acquired jurisdiction of the proceeding .... [B]y the presentation of the
petition in question the statute was prevented from running.”)

While these timing doctrines were established under the provisions of the preceding Code
of Civil Procedure, their compelling logic remains as applicable today. Cf. Brown v. Ingersoll,

226 N.Y.S.2d 479 (Sup. Ct. Monroe Cnty. 1962) (delay in rejection of a claim by a temporary
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 14 of 33

administrator does not result in running of statute of limitations against creditor); In re Peter’s
Will, 20 Misc. 2d 1082, 195 N.Y.S.2d 325 (Surr. Ct. 1959) (timing of asserting right of election
should not be affected by delay in probate of will).

For instance in Burke v. Nationwide Ins. Co., 108 A.D.2d 1098, 485 N.Y.S.2d 666 (3d
Dep’t 1985) the court held that a delay in issuance of letters of administration did not warrant
dismissal of administrator’s claims against an insurer that knew of claim even though limitations
period ran during delay in issuance.

Likewise in Ovari v. Maultasch, 17 Misc.2d 597, 182 N.Y.S.2d 871 (Sup. Ct. N.Y. 1959)

 

the court held that “It was not the intent of the Legislature to hold that a creditor forfeited his
right to bring an action for a claim by a delay of three months ...when he could only sue by the
permission of the surrogate, and any delay of the surrogate ... would place the time beyond
three-months period which would defeat his right of action.”

Because the triggering event requiring service of the citation is, and must be, the actual
issuance of the citation, and not the filing of the Petition and Petitioner made such service within
120 days of the issuance of the citation, this Turnover Proceeding should not be dismissed.

Additionally, the Turnover Proceeding should not be dismissed where, as here, there is
good cause shown or in the interest of justice. CPLR 306(b).

This is particularly true since: (1) the delay in service was attributable to the delay in the
issuance of the citation, (2) the Respondents have pointed out no prejudice to themselves from
the delay, (3) they were aware of the Turnover Proceeding upon its filing and had received a
courtesy copy of the petition, and (4) they had refused to accept service of the petition.

By contrast, Petitioner would be prejudiced by the dismissal because she would have to
go through the time and expenses of instituting another proceeding. SPCA §301(b); see Point

Ill, infra.

11
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 15 of 33

To the extent that this Court deems Petitioner might have sought an extension of time
beyond the 120 day period to make service of the citation when the citation had not yet been
issued, the Petitioner asks that such extension be granted nunc pro tunc. CPLR 306(b).

And while the obligation to serve the citation was not triggered until the citation was
issued, the statute of limitations stopped running when Dalia filed the Petition in June of 2016.
For that purpose, the Turnover Proceeding is timely and is not barred by the statute of
limitations”,

Point II

Service of a Copy of the Petition
is Not Required

Orly disingenuously claims that it is the petition that must be served and not the citation -
- she says that CPLR 306(b) requires that “a notice of petition and petition shall be served with
120 days.” Orly Brief., p.12. Orly complained that the citation she received did not have the
petition attached and was therefore “useless.” Orly Brief., p.13.

Yet there is no requirement that a petition be served at all, either before the issuance of
the citation or with it; although there is pending a proposed bill to change that to add such
requirement. See Bill No. A05414 (2018).

The proposed law reads:

AN ACT to amend the surrogate's court procedure
act, in relation to service of a citation
The People of the State of New York, represented in
Senate and Assembly, do enact as follows:

Section 1. Section 306 of the surrogate's court
procedure act is amended by adding a new subdivision 5 to read
as follows:

5. A copy of the petition, affidavits, affirmations and
exhibits thereto upon which process was issued, shall be served
with the citation or other process to obtain jurisdiction of a

 

 

 

2 Moreover, the statute of limitations has not run because $15 million of the Settlement Proceeds
has not yet been paid. See, Point VIc, infra.
12
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 16 of 33

party, except where service is by publication, and except in a
proceeding for a voluntary accounting.

This unenacted proposal is aimed at parties unlike Orly who admits that she received the
courtesy copy of the petition upon its filing and refused to accept service. And to date, again,
there is no requirement that a petition be served at all.

Orly’s convenient misleading quoting of CPLR 306(b) and its reference to a “notice of
petition and petition” clearly do not apply to Surrogate’s Court’s petitions - - otherwise the
proposed amendment contained in Bill No. A05414 (2018) would be wholly unnecessary. In
fact, there is no “notice of petition” in Surrogate’s Court and instead the provision clearly is
meant to apply to Article 78 proceedings which are commenced by “notice of petition and
petition.”

Because there is no requirement that a petition be served at all, either before the issuance
of the citation or with it, the Court must deny the Respondents’ motion to dismiss on these
grounds.

Point III
Service was Proper
and if it Was Not
an Extension of Time
Should be Granted

Upon the issuance of the citation by this Court, Petitioner duly made service upon the
Respondents.

Petitioner first made service upon Orly by delivery of the citation to her attorneys. Orly
is a party to the pending Removal Action — both actions share a file number - and she sought
affirmative relief in this Court, and Orly’s counsel had appeared both in the Removal Action and

upon the return date of the citation in this Turnover Proceeding. Accordingly, service upon

Orly’s counsel was proper. CPLR 2103(b).

13
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 17 of 33

Since Orly’s counsel claimed that such service upon them this was insufficient, and in an
abundance of caution, Dalia’s counsel mailed the citation to Orly in Texas, where Orly has
claimed a homestead exemption, holds a driver’s license, bank account, owns a home and is
registered to vote. Such service was made immediately before the return date of the citation and
the clerk instructed counsel to request leave of the Court to file the affidavit. Accordingly,
Petitioner cross moves for leave to file such affidavit of service and deem such service sufficient.

The TR Respondents likewise argue that they were not served properly’. Yet they too
appeared in this action on the return date of the citation.

Should this Court hold that service on any Respondents was insufficient, Petitioner
respectfully cross-moves this Court for an extension of time to re-serve the citation upon them.
CPLR 306(b). In such instance, Petitioner further cross-moves this Court for permission to
effect substitute service upon Orly via her counsel of record on the grounds that Orly is
represented by such counsel in the Removal Action and she has sought affirmative relief in this
Court and Orly is otherwise seeking to avoid service of process.

In the alternative, if this Turnover Proceeding is dismissed for failure to effect proper
service, Petitioner will proceed under SPCA §301(b) and commence a new turnover proceeding
within 120 days of such dismissal and such newly commenced proceeding will be unaffected by
any considerations of the statute of limitations. SPCA §301(b).

Point IV

There is No Duplicative Prior Action Pending
Because there are Different Parties and Different Claims

Respondent Orly alleged that this proceeding ought to be dismissed, pursuant to CPLR
3211(a)(4), as duplicative of Dalia’s cross-petition in the Removal Action. Orly simultaneously

seeks to dismiss Dalia’s cross-petition in the Removal Action. Orly Brief., p.12 (“[T]he New

 

3 The address at which the “Trump Group” (as denoted in their own brief in this action) were served is the one
identified by Mark Hirsch, their general counsel. Bachman Aff. { 17.
14
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 18 of 33

Action is duplicative of the counter-petition and should be dismissed in favor of the counter-
petition, which is further along in litigation.”)

This “prior action/duplicative” argument is as disingenuous as it is baseless.

First the Removal Action was not prior to this Turnover Proceeding - - it was subsequent
to it. The Turnover Proceeding was filed in June of 2016, months prior to the Removal Action.
The Respondents were aware of the Turnover Proceeding by virtue of their receipt of a courtesy
copy of the petition in June of 2016. They filed the Removal Action well after the Turnover
Proceeding and did so knowingly.

Orly’s deliberate gamesmanship as to the timing of the Removal Action cannot be used to
justify the dismissal of the Turnover Proceeding.

This is not a situation in which parties have initiated lawsuits in
different venues in an effort to obtain an advantage with regard to
the forum selected. Here, both suits have been filed in the
{Surrogate’s Court, New York Cnty.], so the only possible purpose
for [Orly’s Removal Action] is that [Orly] seeks to gain some
advantage by being a [petitioner] rather than being relegated to a
[respondent]. However, the Court will not reward [respondent] for
[her] actions by dismissing [Petitioner’s] action, especially in a
situation such as this one where both actions are pending in the
same Court and at an appropriate time, this Court may order either

a joint trial of these actions or that the actions be consolidated for
purposes of trial.

Toulouse v. Chandler, 5 Misc. 3d 1005(A), 798 N.Y.S.2d 714 (Sup. Ct. Westchester Cnty.
2004).

Second the Removal Action involves only Orly and Petitioner as parties, whereas this
Turnover Proceeding names eight (8) additional parties — individuals and entities — as well as
unknown individuals or entities — who are alleged to have an interest in Settlement Proceeds that
is subject to turnover to the Orly Trust. The inclusion of eight (8) additional parties in the

Turnover Proceeding, the claims against them and the legal issues as to their respective

15
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 19 of 33

obligations and defenses regarding the money, make a substantial difference sufficient to
distinguish the two proceedings.

Where, as here, two different actions involve different parties and different claims, they
cannot be dismissed. James ex rel. National Arts Club v. Bernhard, 34 Misc.3d 1242(A), 950
N.Y.S.2d 608 (Sup. Ct. N.Y. Cnty 2012) (“The fact that two actions share allegations is no
ground for striking them from either case” where different parties and different claims existed in
the two actions.); Island Properties, LLC v. Calabretta, Index No. 2011-33520 (Sup. Ct. Nassau
Cnty. Dec. 14, 2011) (refusing to dismiss action on personal guaranty even when holdover
proceeding pending in different court because additional parties and additional claims).

To extent that this Court determines that the two (2) proceedings — the Removal Action
and the Turnover Proceeding - are sufficiently similar that dismissal of the turnover proceeding
under CPLR 3211(a)(4) is warranted, Petitioner hereby respectfully cross-moves this Court to
consolidate these two proceedings so as to join all necessary parties and to resolve common
questions of law and fact fully and with finality. Whitney v. Whitney, 57 N.Y.2d 731 (1982)
(broad discretion of court in considering whether to dismiss for prior action pending); see also
Mideal Homes Corp. v. L & C Concrete Work, Inc., 90 A.D.2d 789 (2d Dep’t 1982) (where
another action is pending between the same parties for the same causes of action, judicial
economy and interests of justice favor consolidation); Chinatown Apartments, Inc. v. New York
City Transit Authority, 100 A.D.2d 824, 825 (3rd Dep’t 1984) (“Consolidation is appropriate, as
it will avoid unnecessary duplication of trials, save unnecessary costs and prevent the possibility

of incongruous decisions based on the same facts..")

16
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 20 of 33

Point V

Doctrines of Res Judicata/Collateral Estoppel
Do Not Bar Turnover Proceeding
Because No Court Has Ever Ruled on
the Disposition of the Settlement Proceeds

Respondents each claim that the Turnover Proceeding is barred by res judicata and/or
collateral estoppel. Importantly, they each make such arguments but do so on conflicting
grounds.

The TR Respondents claim that Petitioner is barred from seeking turnover of the
Settlement Proceeds to the trust on the grounds that the settlement “finally and fully resolved”
the issues of ownership of the shares “with Orly, both in her individual capacity and in her
capacity as beneficiary of the Trust, on June 16, 2013.” TR Brief, pp, 5, 6, 20.

But this misses the entire point of the Turnover Proceeding which is not seeking
disposition of the shares; it is seeking the turnover of the Settlement Proceeds which were or are
to be paid in exchange for the settlement of the claims to the Orly Trust shares.

It is this very fact that the settlement “finally and fully resolved” the issues of ownership
of the shares “with Orly, both in her individual capacity and in her capacity as beneficiary of the
Trust, on June 16, 2013” (TR Brief, pp. 5, 6, 20) that means that this Turnover Proceeding
seeking the Settlement Proceeds must stand.

TR admits, as it has done repeatedly, and as confirmed by the TR Settlement documents
and by the Federal Court, that Orly settled her claim with TR for the ownership of the shares on
behalf of the Orly Trust. It is that very fact that entitled the Orly Trust to the turnover of the
Settlement Proceeds.

Orly as the derivative plaintiff on behalf of the Orly Trust is required to turnover and

account for all Settlement Proceeds that she obtained on behalf of the Orly Trust. Mokhiber v.

Cohn, 783 F.2d 26 (2d Cir. 1986).

17
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 21 of 33

“Those "fruits"--the moneys paid to counsel--must be accounted
for irrespective of | whether they went to the derivative plaintiffs
or to their lawyers. ‘Defendant cannot evade his fiduciary
responsibility to account to the corporation for all recovery
resulting from his derivative action by the mere device of

authorizing or permitting payment to his attorneys instead of
himself.’”"

As the Court in Clarke v. Greenberg, 296 N.Y. 146 , 71 N.E.2d 443 (1947) (emphasis
added) opined:

The very nature of the derivative suit by a stockholder-plaintiff suing in the
corporation's behalf suggests the application of the fiduciary principle to the
proceeds realized from such litigation whether received by way of judgment, by
settlement with approval of the court, which presupposes stockholders’ approval,
or by private settlement and discontinuance of the action at any stage of the
proceeding. Such action, we have held, belongs primarily to the corporation, the
real party in interest (Teich v. Lawrence, 291 N.Y. 245; Koral v. Savory, Inc., 276
N.Y. 215; Continental Securities Co. v. Belmont, 206 N.Y. 7) and a judgment so
obtained, as well as the proceeds of a settlement with court approval, belongs to it
and not the individual stockholder plaintiffs (Earl v. Brewer, 248 A.D. 314,

affd. 273 N.Y. 669; Gerith Realty Corp. v. Normandie National Securities

Corp., 266 N.Y. 525). ... When, however, success crowns his effort, the amount
received is in behalf of and for the account of the corporation. This is so because
the action belongs primarily to it. The manner and method by which such success is
accomplished whether by way of judgment, settlement with court approval or

by stipulation of the parties, makes no substantial difference in the interest of the
corporation upon distribution of the proceeds. Requiring an accounting for
moneys received in a private settlement introduces no new element. It simply
amounts to a logical application of a fundamental principle inherent in the
representative relation. When one assumes to act for another, regardless of the
manner or method used in accomplishing a successful termination, he should
willingly account for his stewardship. The plaintiff-stockholder, in good
conscience, should not be allowed to retain the proceeds of a derivative suit
discontinued by stipulation, to his individual use, in opposition to the corporation,
any more than the proceeds of a judgment or a settlement with court approval.

These obligations of Orly and the TR Respondents as the payors of the Settlement
Proceedings compel the turnover of the Settlement Proceedings not the dismissal of claims for
them!

While the TR Respondents, the settlement documents themselves, and the Federal courts
are certain that the settlement was of the derivative claims of the Orly Trust, Orly conveniently

disagrees. Orly claims instead that the settlement had nothing to do with the derivative claims
18
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 22 of 33

and only involved her individual claims, and therefore the Settlement Proceeds were not owed to
the Orly Trust. Orly Brief, p.10 (“That [settlement agreement] expressly notes that the claims
related to Orly that are being settled are only claims brought by her in her personal capacity and
not as a representative of the Orly Trust. ... [T]he settlement did not involve or relate to the trust
at all.”(emphasis in the original).”

Since respondents cannot even agree amongst themselves as to the import of the
settlement agreement with respect to the Orly Trust, they cannot properly claim that Dalia is
precluded, by res judicata and/or collateral estoppel, from bringing a turnover claim to this Court
for resolution of this material issue of fact, ie, whether the Settlement Proceeds — obtained via a
derivative action on behalf of the Orly Trust — ought to be turned over to the Orly Trust. In other
words, Dalia cannot be estopped from bringing a claim that - according to Orly - was not
resolved by the settlement of the derivative action at all. For this reason, Orly’s motion to
dismiss based on documentary evidence must also fail as it hardly, let alone “definitively,”
disposes of Dalia’s claim.

Orly also claims, and TR respondents parrot, that the Petitioner is precluded from seeking
the Settlement Proceeds by prior decisions. Orly Brief, pp.13-14. TR Brief, pp.21-22.

Contrary to these transparent arguments, no court has ever ruled as to the proper
disposition of the Settlement Proceeds.

In fact, Justice Jaffe of the Supreme Court explicitly “held in abeyance” any decision as
to the disposition or turnover of the Settlement Proceeds pending a determination by this Court
as to whether Petitioner should remain as trustee of the Orly Trust. P. § 27, Ex. 10.

And the Appellate Division, First Department, made na holding as to the disposition of
the Settlement Proceeds. It merely held that the derivative claims on behalf of the Orly Trust had

been dismissed procedurally on Arie’s request after he and Orly settled the claims. So while the

19
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 23 of 33

claims were dismissed because they were settled, the turnover of the Settlement Proceeds was
not determined.

With regard to the Delaware case, Orly advised the Delaware Chancery Court that she
favored dismissal of Dalia’s action on behalf of the Orly Trust and directed Dalia, through her
attorneys, to dismiss the Orly Trust’s declaratory judgment action in Delaware which Dalia had
commenced seeking a judgment the Orly Trust is the beneficial owner of the shares. See Dalia
Genger v. TR Investors, LLC, et al., C.A. No. 6906-CS (Del. Ch.). Orly’s attorneys advised the
Delaware Chancery Court that Orly was “acknowledg[ing] individually and in her capacity as
the beneficiary of her trust that the Trump Group are the record and beneficial owners of the TRI
shares which had been distributed to the Orly Trust.” In other words, by virtue of her TR
settlement, Orly had mooted the Chancery Court proceeding. The case was dismissed, but it was
Orly who insisted that it be disposed.

So while the TR Respondents, the settlement agreement, the federal courts, the Delaware
Chancery court, and the First Department all agree that the settlement was made regarding the
Orly Trust shares resulting in the dismissal of those claims, ng court has yet ruled as to whom
the proceeds of that settlement belong.

That decision has been left to this Court and must be decided as this Turnover Proceeding
moves forward. Accordingly, since the fate of the Settlement Proceeds has not been decided,
Petitioner is not precluded from on grounds of res judicata and/or collateral estoppel from

seeking turnover of the Settlement Proceeds.

20
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 24 of 33

Point VI

The Claims in the Turnover Proceeding
Are Pled Sufficiently

A. Breach of Fiduciary Duty

The TR respondents claim that Orly owes no fiduciary duty to the Orly Trust because she
is a beneficiary. TR Brief, p.13.

Orly, however, is not a mere beneficiary; she chose to sue derivatively on behalf of the
Orly Trust and hence owed a fiduciary duty to the Orly Trust. Gusinsky v. Bailey, 21 Misc.3d
1107(A), 873 N.Y.S.2d 234 (Table) (Sup. Ct. N.Y. Cnty. 2008) (“The plaintiff and plaintiff's
counsel in a derivative action have an obligation to the corporation and all its other
shareholders”), rev’d on other grounds, 66 A.D.3d 614, 887 N.Y.S.2d 585 (1st Dep’t 2008).

[A] stockholder who brings suit on a cause of action derived from the corporation
assumes a position not technically as a trustee, perhaps, but one of a fiduciary
character. He sues not for himself alone, but as representative of a class
comprising all who are similarly situated. The interests of all in the redress of the
wrongs are taken into his hands, dependent upon his diligence, wisdom and
integrity. .. . He is a self-chosen representative and a volunteer champion.

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949) (emphasis added).
And as a fiduciary, derivative plaintiffs are required to turnover and account for all

proceeds obtained as such. Mokhiber v. Cohn, 783 F.2d 26 (2d Cir. 1986).

“Those "fruits"--the moneys paid to counsel--must be accounted
for irrespective of whether they went to the derivative plaintiffs or
to their lawyers. ‘Defendant cannot evade his fiduciary
responsibility to account to the corporation for all recovery
resulting from his derivative action by the mere device of
authorizing or permitting payment to his attorneys instead of
himself.’”" Id.

As the Court in Clarke v. Greenberg, 71 N.E.2d 443, 296 N.Y. 146 (1947) (emphasis
added) opined:

The very nature of the derivative suit by a stockholder-plaintiff suing in the
corporation's behalf suggests the application of the fiduciary principle to the

21
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 25 of 33

proceeds realized from such litigation whether received by way of judgment, by
settlement with approval of the court, which presupposes stockholders' approval,
or by private settlement and discontinuance of the action at any stage of the
proceeding. Such action, we have held, belongs primarily to the corporation, the
real party in interest (Teich v. Lawrence, 291 N.Y. 245; Koral v. Savory, Inc., 276
N.Y. 215; Continental Securities Co. v. Belmont, 206 N.Y. 7) and a judgment so
obtained, as well as the proceeds of a settlement with court approval, belongs to it
and not the individual stockholder plaintiffs (Earl v. Brewer, 248 A.D. 314,

affd. 273 N.Y. 669; Gerith Realty Corp. v. Normandie National Securities

Corp., 266 N.Y. 525). ... When, however, success crowns his effort, the amount
received is in behalf of and for the account of the corporation. This is so because
the action belongs primarily to it. The manner and method by which such success is
accomplished whether by way of judgment, settlement with court approval or

by stipulation of the parties, makes no substantial difference in the interest of the
corporation upon distribution of the proceeds. Requiring an accounting for
moneys received in a private settlement introduces no new element. It simply
amounts to a logical application of a fundamental principle inherent in the
representative relation. When one assumes to act for another, regardless of the
manner or method used in accomplishing a successful termination, he should
willingly account for his stewardship. The plaintiff-stockholder, in good
conscience, should not be allowed to retain the proceeds of a derivative suit
discontinued by stipulation, to his individual use, in opposition to the corporation,
any more than the proceeds of a judgment or a settlement with court approval.

These obligations of a derivative plaintiff to account for and turnover proceeds belonging
to those on whose behalf she sues, are akin to the obligations of a fiduciary or third party to
account for and turnover proceeds that belong to an estate or trust. See e.g., In re Hoerter, 15
Misc.3d 1101(A) (Sup. Ct. Nassau Cnty. 2007); In re Nyenhuis, 225 A.D.2d 395 (1st Dep’t
1996).

Orly is, therefore, bound by fiduciary duty to the Orly Trust as a derivative plaintiff.
These obligations are all the more serious now that Orly, and her attorney Eric Herschmann,
have an infant daughter that stands to benefit from the Orly Trust?.

Orly sought and obtained the right to bring the Orly Trust Derivative Litigation, as a

derivative plaintiff - - the Court adopted Orly’s position that she “has legal standing to represent

 

? Orly does not even acknowledge that the Orly Trust includes her daughter as beneficiary. Orly
Brief, p.3 (“All of the claims in this new [turnover] action are premised on Dalia’s claim that
Orly, in her alleged capacity as de facto trustee for the Orly Trust, breached her fiduciary duties
to the trust (i.e., to herself).’’)

22
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 26 of 33

the Orly Trust” and “may act on behalf of the Orly Trust unless and until the Surrogate's Court
rules otherwise in an appropriate action there.”

Orly *. . . [having brought suit] on a cause of action derived from the [Orly Trust]
assumes a position not technically as a trustee, perhaps, but one of a fiduciary character. [She]
sues not for [her]self alone, but as representative of a class comprising all who are similarly
situated. The interests of all in the redress of the wrongs are taken into [her] hands, dependent
upon [her] diligence, wisdom and integrity. . . . [She] is a self-chosen representative and a
volunteer champion.’ Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

And because Orly owed a fiduciary duty to the Orly Trust she was required to ensure that
the Settlement Proceeds were paid to the Orly Trust.

Orly did not so do. Instead, she entered into the TR settlement, which provided for the
Settlement Proceeds to be paid to parties other than the Orly Trust, and she authorized payment
of the Settlement Proceeds to such other parties.

As a derivative plaintiff, Orly proceeded to settle the Orly Trust Derivative Litigation:
According to the federal court, which reviewed the document, “Orly acknowledged that [TR] is
the record and beneficial owner of the Orly Trust Shares. ... At long last, the dispute regarding
ownership of the Orly Trust Shares is over.” [TR] has since reaffirmed that the federal court
construed the TR settlement correctly:

[Any suggestion] that the confidential settlement agreement might
only dismiss Orly’s individual claims against [TR], but not resolve
the Orly Trust’s claims against [TR] . . . is counterfactual. This
Court has already held that certain of Orly’s claims in this action,
including the remaining claims, are derivative in nature, and may
be maintained by Orly on behalf of the Orly Genger 1993
Trust. ... In settling the claims among them, [TR], Trans-
Resources, Orly and Arie agreed to the dismissal of all claims
presently pending against one another. This agreement is

memorialized in the Second Amended Stipulation of
Discontinuance.

23
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 27 of 33

Evidencing this intent to settle the Orly Trust derivative claims, in Section 6(a) of the TR
settlement, Orly settled and released all of her claims in the Trump Group Entities Settlement in
both her derivative and individual capacities. (Orly releasing the Trumps “in all capacities.”)

In Section 8(a) thereof, Orly further agreed to “cause” the Orly Trust to do the same,
which she later did, advising the Delaware Chancery Court that she favored dismissal of Dalia’s
action on behalf of the Orly Trust.

And most tellingly, under Section 8(b) of her settlement agreement, Orly agreed to “use
[her] best efforts to cause [any replacement] trustee to agree in writing on behalf of the Orly
Genger 1993 Trust that it shall be a member of the AG Group for purposes of providing the
indemnity contained in Paragraph 5.”

Orly’s actions constitute a breach of fiduciary duty and breach of duty of loyalty and the
claims are adequately stated as they notify Orly, and other respondents, specifically which of her
actions violated her fiduciary duty to the Orly Trust.

Since Orly owed a fiduciary duty to the Orly Trust, Dalia’s claim against TR of aiding
and abetting Orly’s breach of duty are valid and ought to stand. Such claims were also
sufficiently pleaded with requisite specificity pursuant to CPLR3016(b). Simply because the
settlement agreement was silent as to how the settlement proceeds would be applied or
apportioned amongst the parties does not prove or “make clear the TR Entities lacked any
knowledge about whether Orly, in any capacity, would receive (or not receive) any Settlement
Proceeds,” TR Brief, p.15; it simply means this information was deliberately omitted from the
document itself. The unsubstantiated claim by their attorneys that TR does not know what
happened is a nullity. Id., fn. 10.

“The purpose of CPLR§3016(b) is to inform a defendant with respect to the incidents
complained of.” Piudeman v. Northern Leasing Systems, Inc., 40 A.D.3d 366, 837 N.Y.S.2d 10

(1* Dep’t 2007), aff'd, 10 N.Y.3d 486, 890 N.E.2d 184, 860 N.Y.S.2d 422 (2008). Dalia was
24
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 28 of 33

required to, and did, plead that TR was “aware of Orly’s fiduciary duty to the Orly Trust,” P., §
34, that they “knowingly induced or participated” therein by specifically “taking the Settlement
Proceeds which belong to the Orly Trust, by drafting and entering into the [TR] Settlement
Agreement which failed to direct payment of the Settlement Proceeds of the Trust” and “by
advising and inducing Orly” to enter such agreement and by “directing or authorizing payment of
the Settlement Proceeds to parties other than the Orly Trust.” Id., 4 35.

Such allegations were hardly conclusory and were surely sufficient to notify respondents
which of their actions Dalia complained of, and to make a prima facie showing of Dalia’s claim.
Monaghan v. Ford Motor Co., 71 A.D.3d 848, 850, 897 N.Y.S.2d 482 (2d Dep’t 2010), quoting
Yuko Ito v. Suzuki, 57 A.D.3d 205, 20 (1st Dep’t 2008). ("A cause of action [alleging the] aiding
and abetting [of a] breach of fiduciary duty merely requires a prima facie showing of a fiduciary
duty owed to plaintiff ... a breach of that duty, and defendant's substantial assistance ... in
effecting the breach, together with resulting damages.'") See also DDJ Management LLC v.
Rhone Group LLC, 78 A.D.3d 442, 911 N.Y.S.2d 7 (1st Dep’t 2010) (“[A]t this early stage of
the litigation, plaintiffs are entitled to the most favorable inferences, including inferences arising
from the positions and responsibilities of defendants.”)

The “pleading requirements should not be narrowly construed and a plaintiff alleging an
aiding-and-abetting fraud claim may plead actual knowledge generally, particularly at the pre-
discovery stage, so long as such intent may be inferred from the surrounding circumstances.”
DDJ Management LLC v. Rhone Group LLC, 78 A.D.3d 442, 911 N.Y.S.2d 7 (1st Dep’t 2010).

Furthermore, since it is peculiarly within the knowledge of respondents as to which
specific respondent did what, the TR respondents’ claim that dismissal is required because Dalia

did not specify their respective allegations is clearly baseless.

25
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 29 of 33

B. Claims of Tortious Interference Are Well Pled

Beyond a circular reference to their arguments against the aiding and abetting fiduciary duty
claim answered above in Point VIA, supra, TR asserts that the claims for tortious interference of
contract must be dismissed because Dalia has to allege that they “acted without justification and
their action must not have been incidental to a lawful purpose.” TR Brief, p. 18.

It is black letter law, however, that to state a claim for tortious interference of contract “it is
not necessary to allege that defendant used improper means or that its conduct was for the sole
purpose of harming plaintiff (see Carvel Corp. v Noonan, 3 N.Y .3d 182, 189-190
[2004]; Hoesten v Best, 34 A.D.3d 143, 159 [2006]; Krinos Foods, Inc. v Vintage Food Corp., 30
A.D.3d 332, 333 [2006]).” Kronish Live Weiner & Hellman LLP v. Tahair, Ltd., 35 A.D.3d
317, 829 N.Y.S.2d 7 (1* Dep’t 2006).

“[A] plaintiff need not plead that defendant's actions are not economically justified, rather
economic justification is a defense to a claim of tortious interference with contract (see White
Plains Coat & Apron Co., Inc. v. Cintas Corp., 8 N.Y .3d 422, 867 N.E.2d 381, 835 N.Y.S.2d
530 [2007] [economic justification is a defense to a claim of tortious interference with
contractual relations]).” Luxury Autos of Huntington, Inc. v. Volkswagen Group of Am., Inc., 49
Misc.3d 1207(A), 26 N.Y.S.3d 725 (Sup. Ct. Nassau Cnty. 2015)

“[(Dalia] was therefore not required to plead that [TR] lacked an economic justification for its
alleged actions (see Fallon v. Wall Street Clearing Co., 182 A.D.2d 245, 250, 586 N.Y.S.2d
953 [1st Dep’t 1992] [motion court improperly shifted burden to plaintiffs to plead and prove a
lack of justification]).” Id.

Accordingly, the claim of tortious interference with contract against TR must be allowed to

stand.

26
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 30 of 33

C. Claims of Money Had and Received are Well Pled

TR seeks to dismiss the money had and received claim by arguing that it has not “retained”
any of the Settlement Proceeds.

Yet TR expressly admits that it has “[t]he remaining $15 million in Settlement Proceeds”
which have not yet been paid. Tr. Brief, p. 19 fn. 12. It this very portion of the Settlement
Proceeds that Dalia seeks to recover from TR under this and other claims in the Turnover
Proceeding. These Settlement Proceeds must be paid to the Orly Trust and the Turnover
Proceeding is the only way to compel the parties to do so.

Point VII
Petitioner’s Cross-motion for
the Appointment of a Guardian Ad Litem and a
Supplemental Citation
According to the terms of the Orly Trust, if Orly has an issue, such children are

beneficiaries of the trust along with Orly. Orly has an infant daughter. Accordingly, her daughter
(and any unborn children) is a beneficiary of the Orly Trust and, as such, is a necessary party to
this proceeding. SCPA §315; Hess v. Hess, 233 N.Y. 164 (1922).

Dalia requests that this Court appoint a Guardian Ad Litem for Orly’s daughter (and any
unborn children) since she is a minor and also because her interests may conflict with Orly’s
position in ensuring that the Settlement Proceeds be paid to the Orly Trust. SCPA §§311, 402,
403, 2106. In fact, this Court has already appointed a Guardian Ad Litem for Orly’s daughter in
the Removal Action. If this Court grants Dalia’s cross-motion to consolidate the Removal
Action and this Turnover Proceeding then the already appointed Guardian Ad Litem could
continue to serve.

It is within the province of this Court’s discretion to issue supplemental process in order

to ensure that any necessary parties are made party to this proceeding. SCPA §312.

27
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 31 of 33

For the foregoing reasons, petitioner cross-moves this Court for the issuance of a
supplemental citation for a Guardian Ad Litem for Orly’s daughter and unborn children.
Petitioner requests, upon the appointment of a Guardian Ad Litem for Orly’s daughter
and unborn children, sufficient time to serve process on that Guardian Ad Litem be granted.
Point VIII

Sanctions against Petitioner and/or Petitioner’s Counsel
are Unwarranted and Improper

While respondent Orly summarily concludes, without any basis or explanation, that
“Dalia has no good faith basis for such tactics that are so obviously contrary to basic rules of
procedure,” Orly Brief, p.16, Orly ignores that the “basic rules of procedure” require the Court to
have acted in issuing the citation before Dalia could serve the same. See Point I, supra.

Moreover, Dalia brought this Turnover Proceeding in an attempt to protect the Orly Trust
from being looted by Orly, Arie and her creditors. P. J 7, 24.

Orly is the party who repeatedly dodges service while deliberately availing herself of this
and other New York Court’s jurisdiction in order to wage her own wars against Dalia, among
others.

Orly is the party who commenced a derivative action purportedly on behalf of the Orly
Trust, and then attempted to settle the same in her own individual favor, either pocketing the
Settlement Proceeds or using the same to pay off her creditors.

If there is any bad faith here, it is that of Orly, and not Dalia.

Neither Dalia nor her counsel has acted in bad faith, nor committed any abuse of this
Court’s procedures. Rather than “delay the resolution of the litigation,” Orly Brief, p.16, Dalia is
attempting to bring the litigation within the purview of this Court and avoid an unwarranted

dismissal and the need to commence anew.

28
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 32 of 33

Conclusion

For the foregoing reasons, Dalia respectfully requests this Court to deny respondents’

respective motions to dismiss the petition and to grant her cross-motion.

Dated: February 20, 2018
New City, New York

  

 

  

dith Bachman, Esq.
The Bachman Law Firm

254 S. Main Street, Suite 306
New City, New York 10956
845-639-3210

29
Case 1:19-cv-09365-AKH Document 1-22 Filed 10/09/19 Page 33 of 33

0084-808 (21-2)

8ZL0L MYOA MAN ‘HYOA M3N
ANNZAV AeVWd LOL

dT1 NAYYVM 8 SAYC AS71145

 

NOTLOW-SSOUD S.YaNOLLILAd JO LAOddNS
NI GNV SSINSIC OL SNOILOW «<SINAGNOdSaa
OL NOILISOddO NI MV'T JO WOGNVYOWAN

 

“syuspuodsay

‘07-1 SAOd

ANVf£ GNV 07-1 SHOd NHOf ‘UASOU GIAVG
UASOUd GIONUV ‘ONI ‘SHOUNOSAY-SNVUL
‘OTT ‘Tl ALINOA UL MAN ‘OTT ‘T ALINOD UL MAN
‘ITI ‘SUOLSHANI UL ‘ANVdWOO LNAWLSAANI
VAOONYTS UAONAD AV “WADNAD ATUO

-jsulese-

“IIUOTINEd

“LSNUL €661 YWADNAD
AUTO 94} JO s91s0.0 “YAONAD VITV Jo Jone] 94} Uy

 

ALTO0-8002 -ON PT
AYOA MAN JO ALNNOO
AYOA MAN AO ALVIS AHL JO LANOSD S.ALVDOWNNS
